Citation Nr: 9914862	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from December 1946 to 
March 1947, January 1948 to September 1953 and from January 
1954 to January 1968.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in June 1996.  The requested development 
has been completed to the extent possible and the case has 
been returned to the Board for appellate consideration.  This 
appeal originates from a decision dated in May 1994, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the appellant relocated his residence to Harrington, Delaware 
and the Wilmington, Delaware RO assumed jurisdiction over the 
case.

In correspondence received at the RO in January 1999, the 
appellant withdrew the issue of entitlement to a compensable 
disability evaluation for a left wrist laceration scar.  
Accordingly that issue will not be addressed in the following 
decision.

FINDINGS OF FACT

1. The service medical records reflect that the presence of a 
deviated nasal septum was noted on service separation 
examination in September 1953.  Subsequently, in February 
1954 the appellant was seen after being struck by a 
propeller.  It was noted that he sustained contusions to 
the nose; however, x-ray examination revealed no fractures 
although the presence of the deviated septum was noted.  
No additional complaints, findings or manifestations 
related to a deviated nasal septum were noted during 
service.

2. In June 1989, the appellant underwent septoplasty for his 
deviated nasal septum which was productive of nasal 
obstruction.


3. In August 1998, a VA physician indicated that if the 
appellant did sustain a nasal injury in 1954, it is 
reasonable to associate the subsequent septal deviation to 
that event.  He further commented that after review of the 
claims folder, he was unable to identify evidence of a 
precipitating trauma during service.


CONCLUSION OF LAW

A deviated nasal septum was not incurred in or aggravated by 
service.  38 U.S.C.A.§§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to service 
connection for a deviated nasal septum to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Specifically, 
the evidence of current nasal pathology and the VA 
physician's opinion dated in August 1998 indicating that 
septal deviation is most often traumatic in nature are deemed 
sufficient to render his claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

After careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for a deviated 
nasal septum.  While the service medical records document 
that the appellant sustained a contusion to his nose after 
being struck by a propeller in February 1954, x-ray 
examination at that time revealed no bony pathology.  
Although it was noted that the appellant's septum was 
deviated to the right at that time, there was no indication 
that the presence of the deviation was related to trauma from 
the propeller.  Furthermore, careful review of the record 
reveals that the presence of a deviated septum was previously 
identified on service separation examination in September 
1953, approximately 5 months prior to the incident with the 
propeller which the appellant has alleged is the cause of his 
current disability.  The remainder of the service medical 
records, including those dated prior to September 1953 and 
those dated after February 1954, are significant for the lack 
of complaints, findings or manifestations of nasal pathology 
related to the presence of a deviated nasal septum or to the 
injury in February 1954.

In view of the above, the Board finds that the presence of a 
chronic nasal disability related to a deviated nasal septum 
has not been shown during service.  Accordingly, the Board 
next looks to the post-service records for evidence of 
continuity of relevant symptomatology.  See 38 C.F.R. 
§ 3.303(b).  Review of the post-service records fails to 
establish the presence of nasal pathology related to a 
deviated septum either shortly after service discharge or for 
many years thereafter.  Although the appellant underwent 
septoplasty for a deviated nasal septum which was causing 
nasal obstruction in 1989, there were no findings associated 
with this surgery to relate the nasal pathology to service or 
any incident therein.  

The appellant's assertions regarding the injury during 
service have been carefully considered.  However, while the 
VA physician's opinion to the effect that if the appellant 
did sustain a nasal injury in 1954, it is reasonable to 
associate the subsequent septal deviation to that event, 
tends to support his contentions, the Board finds that the 
nature and severity of the injury identified in February 1954 
coupled with the presence of a deviated nasal septum 
identified prior to 1954 and the complete lack of findings of 
chronic disability during service and for many years 
thereafter weighs against the conclusion that the appellant's 
current nasal pathology is related to the injury in 1954.  

The evidence simply does not establish a chronic disability 
related to a deviated nasal septum during the appellant's 
period of service nor does it provide any basis, either by 
continuity of relevant symptomatology as shown by treatment 
reports or otherwise to relate any current nasal pathology to 
his period of service.







	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

